SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-48863) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 53 [X] and REGISTRATION STATEMENT (811-58431) UNDER THE INVESTMENT COMPANY ACT OF Amendment No. 55 [X] VANGUARD VALLEY FORGE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on March 28, 2013, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Balanced Index Fund Prospectus March 28, 2013 Investor Shares & Admiral™ Shares Vanguard Balanced Index Fund Investor Shares (VBINX) Vanguard Balanced Index Fund Admiral Shares (VBIAX) This prospectus contains financial data for the Fund through the fiscal year ended December 31, 2012. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 28 Investing in Index Funds 7 Purchasing Shares 28 More on the Fund 8 Converting Shares 31 The Fund and Vanguard 19 Redeeming Shares 33 Investment Advisor 19 Exchanging Shares 36 Dividends, Capital Gains, and Taxes 21 Frequent-Trading Limitations 36 Share Price 23 Other Rules You Should Know 38 Financial Highlights 25 Fund and Account Updates 43 Contacting Vanguard 45 Additional Information 46 Glossary of Investment Terms 47 Fund Summary Investment Objective With 60% of its assets, the Fund seeks to track the performance of a benchmark index that measures the investment return of the overall U.S. stock market. With 40% of its assets, the Fund seeks to track the performance of a broad, market-weighted bond index. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.21 % 0.08 % 12b-1 Distribution Fee None None Other Expenses 0.03 % 0.02 % Total Annual Fund Operating Expenses 0.24 % 0.10 % 1 Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $
